Citation Nr: 0010879	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  96-23 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for rheumatoid arthritis 
of the hands.  

2. Entitlement to service connection for rheumatoid arthritis 
of the knees.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel





INTRODUCTION

The veteran had active military service from October 1974 to 
November 1994.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a May 1995 rating decision in 
which the RO denied the veteran's claims, inter alia, for 
entitlement to service connection for rheumatoid arthritis of 
the hands and knees.  The veteran filed an NOD in June 1995, 
and the RO issued an SOC in March 1996.  The veteran filed a 
substantive appeal in May 1996.  A supplemental statement of 
the case (SSOC) was issued in September 1997. 


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. In May 1983, the veteran was diagnosed with arthritis and 
noted to have tested positive for RF (rheumatoid factor).  

3. A June 1983 medical examination of the veteran by the 
Chief of Internal Medicine at the Naval Regional Medical 
Center revealed that the veteran had tested negative for 
RF, and it was reported that a diagnosis of rheumatoid 
arthritis could not be firmly established.  

4. In an August 1994 rheumatologic examination, the examiner 
noted that despite the suggestive history of reactive 
arthritis and the history of arthritis in 1982, there was 
nothing in the history of the veteran or in laboratory 
findings to suggest an inflammatory process.  

5. On VA examination in August 1995, the veteran tested 
negative for RF, and the examiner reported that there was 
no clinical evidence of rheumatoid arthritis or 
degenerative joint disease.  

6. An examination of the veteran in May and June 1996 by 
Albert Lee, M.D., revealed that the veteran had tested 
negative for RF, and it was noted that the veteran could 
have, or appeared to have, seropositive rheumatoid 
arthritis.  

7. The veteran's contention that he suffers from rheumatoid 
arthritis of the hands and knees is not supported by 
medical evidence that would render the claim for service 
connection for that disability plausible under the law.  


CONCLUSIONS OF LAW

1. The veteran has not submitted a well-grounded claim of 
service connection for rheumatoid arthritis of the hands.  
38 U.S.C.A. § 5107(a) (West 1991).  

2. The veteran has not submitted a well-grounded claim of 
service connection for rheumatoid arthritis of the knees.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reveals 
that his first complaint of joint pain and its possible 
association with arthritis was noted in a January 1982 
treatment record.  The veteran complained of swelling in his 
fingers and toes with pain for one month.  The examiner's 
impression was arthritis vs. gout vs. some other possible 
disorder.  A blood test later that month was within normal 
limits.  

In May 1983, the veteran sought treatment for pain in his 
hand and knee joints.  He reported that this pain was 
accompanied by excessive edema and lasted throughout the day.  
The examiner noted the veteran's joints had a good range of 
motion.  The assessment was arthritis.  The treatment plan 
called for blood work, to include CBC (complete blood count) 
with sedimentation rate, as well as testing for RA 
(rheumatoid arthritis) Factor.  Later that month the veteran 
returned for follow-up treatment and was noted to have 
suffered from arthralgia to his hands and knees for two 
years.  On clinical evaluation, PIP (proximal 
interphalangeal) joint thickening was noted.  The veteran was 
noted to have had a positive RA Factor test with a 
sedimentation rate equal to 1.  The examiner's impression was 
rheumatoid arthritis.  The treatment plan called for an 
additional RA Factor test.  An additional examination, also 
in May 1983, noted that the veteran's RA Factor test had been 
negative.  On clinical evaluation, there was thickening of 
the PIP joints of both hands.  The veteran's knees were 
within normal limits.  The examiner's diagnosis was 
rheumatoid arthritis.  

In June 1983, the veteran was medically examined by the Chief 
of Internal Medicine at the Naval Regional Medical Center in 
Oakland, CA.  The veteran reported experiencing pain in the 
distal interphalangeal (DIP) joints of the second through 
fifth digits of both hands.  He also reported experiencing 
arthralgia in both knees.  The joint pain was noted to be 
worse in the morning on arising and improved by subsequent 
motion of the joints.  A clinical evaluation revealed no 
evidence of inflammation or limited range of motion in any 
joint.  The examiner reported that he had reviewed the 
veteran's health record, which had revealed a normal 
erythrocyte sedimentation rate, CBC, and urinalysis.  In 
addition, the health record had revealed that an undated RA 
Factor test had been negative on one occasion and positive on 
a serum specimen in May 1983.  The examiner's impression was 
that the veteran did not suffer from a physical impairment 
and that therefore a diagnosis of rheumatoid arthritis could 
not be firmly established.  It was further noted by the 
examiner that he could not be certain of a subsequent 
prognosis of the veteran's current condition.  

In June 1986, the veteran was medically examined for purposes 
of re-enlisting.  On clinical evaluation, there was no 
finding or diagnosis for rheumatoid arthritis.  The veteran 
subsequently underwent a periodic medical examination in 
September 1991.  On clinical evaluation, there was no finding 
or diagnosis of rheumatoid arthritis.   

In August 1993, the veteran sought treatment for pain in his 
right index finger as well as for a stiff neck.  The examiner 
noted the veteran's report that the PIP of the right index 
finger was tender.  On clinical evaluation, there was mild 
swelling and a good range of motion, and the examiner's 
assessment was finger joint pain.  In December 1993, the 
veteran underwent a retirement medical examination.  On 
clinical evaluation, there was no finding or diagnosis of 
rheumatoid arthritis.  

In August 1994, the veteran sought treatment for chronic 
joint pain, and was scheduled for a rheumatologic 
examination.  That same month, he underwent the examination, 
during which he complained of bilateral joint pain in his 
knees and hands, especially the third finger of his left 
hand.  The third finger was reported as being painful, with 
swelling, for three months.  The examiner's impression noted 
that, despite the suggestive history of reactive arthritis, 
and the history of RA in Oakland in 1982, he could see 
nothing with respect to the veteran or in laboratory findings 
to suggest an inflammatory process.  

In December 1994, following his retirement from military 
service, the veteran filed claims for service connection, 
inter alia, for rheumatoid arthritis of the hands and knees.  
In a May 1995 rating decision, the RO denied the veteran's 
claims.  The following month, the veteran filed an NOD, with 
which he submitted copies of his service medical records 
documenting findings and diagnoses of arthritis.  

In August 1995, the veteran was medically examined for VA 
purposes.  He reported that he had a history of pain in the 
joints of his hands, knees, and wrists since 1982.  The 
veteran indicated that his joints swelled from time to time, 
with exacerbation of pain and morning stiffness.  On clinical 
evaluation, there was no swelling or effusion of the PIP 
joints.  Range of motion findings reflected 0-135 degrees 
bilaterally for the veteran's knees, 0-90 degrees for the PIP 
joints bilaterally, 0-80 degrees for the DIP joints 
bilaterally, and 20-90 degrees for the metacarpophalangeal 
(MCP) joints bilaterally.  With respect to the veteran's 
thumbs, the IP (interphalangeal) joints had a range of motion 
from 30-90 degrees, and the MP joints exhibited flexion to 70 
degrees.  Both hands were noted to have strong grasp, and 
motor strength was 5/5.  Associated X-rays of the veteran's 
hands, wrists, knees, and chest were negative.  The veteran's 
blood work reflected a negative rheumatoid factor (RF) and a 
sedimentation rate of 2.  The examiner's assessment was 
arthralgias of the hands and knees, with no evidence of 
rheumatoid arthritis or degenerative joint disease.  

In June 1996, the RO received a statement from Dr. Lee, a 
rheumatologist, dated that same month, in which he reported 
that he had treated the veteran in May and June 1996, and 
that it appeared the veteran had seropositive rheumatoid 
arthritis.  

In September 1997, the RO received medical records from Dr. 
Lee, dated in May and June 1996.  A treatment record in May 
1996 noted the veteran's complaints of pain in his hands and 
knees.  The veteran reported his medical history, relating 
that he had stopped seeking treatment in service for his 
painful joints because he was told that if he continued to 
have problems, he might be medically discharged from service.  
Dr. Lee noted the veteran's complaints of pain and occasional 
swelling in the PIP's, MCP's, and wrist, with morning 
stiffness of about two or three hours.  On clinical 
evaluation, there was a little bit of tenderness without 
clear synovitis over the PIP's and MCP's, with the wrists 
nontender and the other joints normal.  Dr. Lee's impression 
was that the veteran could have a very mild case of 
rheumatoid arthritis.  A follow-up examination, in June 1996, 
noted that a rheumatoid factor test and ANA (antinuclear 
antibody) test were negative, the sedimentation rate normal, 
and associated X-rays also normal.  Dr. Lee again indicated 
that the veteran certainly could have a seropositive 
rheumatoid arthritis; he stated, however, that the problem 
appeared to be fairly mild.  

II.  Analysis

The threshold question to be answered in this appeal is 
whether well-grounded claims have been presented.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  If not, the claims must fail and there 
is no further duty to assist in their development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims 
(previously known as the Court of Veterans Appeals), which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet.App. 341 (1996).  See also Morton v. West, 
12 Vet.App. 477, 480-1 (1999).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, supra, at 
213, citing Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  "Although the 
claim need not be conclusive, the statute [38 U.S.C.A. §5107] 
provides that [the claim] must be accompanied by evidence" 
in order to be considered well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links the current disability 
to a period of military service or to an already service-
connected disability.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999); Rabideau v. Derwinski, 2 Vet.App. 141, 
143 (1992); Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93(1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  To 
establish a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Under applicable criteria, service connection may be granted 
for disability resulting from a disease or injury which was 
incurred in, or aggravated during, service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 1998).  A veteran shall be 
granted service connection for arthritis, although not 
otherwise established as incurred in service, if the disease 
is manifested to a compensable degree within one year 
following service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Following a review of the evidence and applicable 
regulations, the Board finds that the veteran has not 
submitted well-grounded claims.  In reaching this conclusion, 
we fully acknowledge that treatment records in service 
reflect complaints of joint pain, and an apparent diagnosis 
of rheumatoid arthritis in May 1983.  However, at the same 
time, we find it significant that, in June 1983, following a 
review of the veteran's medical history, the Chief of 
Internal Medicine at the Naval Regional Medical Center 
reported that a diagnosis of rheumatoid arthritis could not 
be firmly established at that time.  Thereafter, in August 
1994, a rheumatologist, following an examination of the 
veteran, noted that, despite the suggestive history of 
reactive arthritis, and the history of RA in Oakland in 1982, 
there was nothing in the history of the veteran or in 
laboratory findings to suggest an inflammatory process.  

The Board is also cognizant that, on VA examination in 1995, 
the veteran's RF was negative, and the examiner found no 
evidence of rheumatoid arthritis or of degenerative joint 
disease.  On examination in 1996 by Dr. Lee, the veteran's RF 
was found to be negative, and it was noted by Dr. Lee that 
the veteran could have, or appeared to have, seropositive 
rheumatoid arthritis in mild form.  Given that Dr. Lee's 
opinion uses the terms "could have", and "appeared to 
have", he does not establish conclusively that the veteran 
actually suffers from rheumatoid arthritis.  See Bloom v. 
West, 12 Vet.App. 185 (1999), where it was held that: "By 
using the term 'could,' without supporting clinical data or 
other rationale, [a physician's] opinion simply is too 
speculative in order to provide the degree of certainty 
required for medical nexus evidence.  See also Bostain v. 
West, 11 Vet.App. 124, 127-28, quoting Obert v. Brown, 5 
Vet.App. 30, 33 (1993) (a medical opinion expressed in terms 
of "may" also implies "may or may not" and is too 
speculative to establish a plausible claim"); Warren v. 
Brown, 6 Vet.App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative).  

We recognize that, in Lee v. Brown, 10 Vet.App. 336 (1997), 
the Court held that cautious language by a physician does not 
always express inconclusiveness.  There, however, the Court 
noted that there was another doctor's statement in the record 
which provided evidentiary support for the otherwise 
speculative statement in issue.  Here, there is no other 
medical evidence tending to support the possibility that the 
veteran does actually suffer from rheumatoid arthritis, 
especially in light of the VA examination report and in-
service rheumatologic examination in 1994.  Therefore, with 
respect to the claims for rheumatoid arthritis of the hands 
and knees, the veteran has not presented competent medical 
evidence that he suffers from a current disability referable 
to that disorder.  

We are also mindful that the Court of Appeals for Veterans 
Claims has held that a disorder suffered in service will be 
determined to be chronic, under 38 C.F.R. § 3.303(b), when 
there is competent medical evidence to establish its 
chronicity, based upon both its existence in service and its 
relationship to the same condition after service.  Savage v. 
Gober, 10 Vet.App. 488, 495 (1997).  Where the disorder is of 
a type that requires medical expertise (as opposed to mere 
lay observation) to demonstrate its existence, such medical 
evidence must be of record.  Id. (citing Epps, Caluza, 
Grottveit, supra).  In this instance, while a diagnosis of 
rheumatoid arthritis was reported in service in 1983, 
subsequent service medical records reflect that a diagnosis 
of rheumatoid arthritis could not be established, and/or that 
there was no medical evidence that the veteran suffered from 
any type of inflammatory process.  Furthermore, there is no 
definitive post-service medical diagnosis indicating 
rheumatoid arthritis.  Therefore, section 3.303(b) is not 
applicable to the veteran's claim.  

Even where chronicity in service or within an applicable 
presumption period is not established, a claimant can still 
establish a chronic disorder, also under section 3.303(b), by 
demonstrating continuity of symptomatology from service until 
the post-service diagnosis of the condition.  Savage, supra, 
10 Vet.App. at 496.  As noted above, while the veteran has 
complained, since service, of chronic joint pain, he is not 
currently shown to be suffering from rheumatoid arthritis.  
Therefore, this section is also not supportive of the 
veteran's claims.  See Sanchez-Benitez v. West, 13 Vet.App. 
282, 285 (1999), in which the Court held that a diagnosis of 
pain cannot, without connection to an underlying condition 
and a medical nexus to service, warrant service connection.  

The Board thus concludes, given the nature of the veteran's 
treatment in service for joint pain and the conflicting 
medical findings as to whether the veteran actually suffered 
from rheumatoid arthritis, as well as the lack of any 
definitive post-service diagnosis of the claimed disease, and 
thus no medical evidence of a current disability, that the 
veteran has not satisfied the threshold requirement for well-
grounded claims as set forth by the Court in Caluza, supra.  

Furthermore, the medical evidence of record does not support 
a finding that arthritis of the hands and knees was 
manifested to a compensable degree within the one-year 
presumption period following service.  See 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In this 
respect, as noted above, there is no definitive clinical 
finding that the veteran suffers from rheumatoid arthritis.  

Under the circumstances described above, the Board thus 
concludes, given the lack of sufficient evidence that the 
veteran suffers from rheumatoid arthritis, that he has not 
met the initial burden of presenting evidence of well-
grounded claims for service connection for rheumatoid 
arthritis of the hands and knees under the applicable law as 
interpreted in the Caluza and Savage precedents.  See also 
Rose v. West, 11 Vet.App. 169, 171-72 (1998), emphasizing 
that section 3.303(b) provides an alternative method of 
establishing service connection but does not override the 
analysis set forth in Caluza and Epps, supra.

The veteran has been very specific in asserting that he 
suffers from rheumatoid arthritis of his hands and knees, and 
that it is related to service.  While the Board does not 
doubt the sincerity of the veteran's contentions in this 
regard, our decision as to the existence of a disability and 
its medical causation must be based upon competent medical 
testimony or documentation.  In a claim of service 
connection, this generally means that medical evidence must 
establish that a current disability exists, and that the 
disability is related to a period of active military service.  
Competent medical evidence has not been presented 
establishing that the veteran suffers from rheumatoid 
arthritis.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999); Rabideau v. Derwinski, Montgomery v. Brown, 
both supra.

In addition, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony, because, as a lay person, he is 
not competent to offer medical opinions.  See, e.g., Voerth 
v. West, 13 Vet. App. 117, 120 (1999) ("Unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim."); 
Bostain v. West, 11 Vet.App. 124, 127 (1998), citing 
Espiritu, supra.  See also Carbino v. Gober, 10 Vet.App. 507, 
510 (1997); aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999); Routen v. Brown, 10 Vet.App. 183, 186 (1997)
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998),
cert. denied, 119 S. Ct. 404 (1998).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claims for rheumatoid arthritis of the hands and knees, 
regardless of the fact that he currently is not shown to be 
suffering from disabilities that may be service-connected.  
Such evidence would need to show, through competent medical 
evidence, a current disability or disabilities, and that such 
disability "resulted from a disease or injury which was 
incurred in or aggravated by service."  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999); Rabideau, 
Montgomery, supra.

In the absence of well-grounded claims, there is no duty to 
assist the veteran further in their development, and the 
Board does not have jurisdiction to adjudicate them.  Boeck 
v. Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 
136 (1994).  Accordingly, as a claim that is not well 
grounded does not present a question of fact or law over 
which the Board has jurisdiction, the claims for service 
connection for rheumatoid arthritis of the hands and knees 
must be denied.  See Epps v. Gober, supra.


ORDER

1. Entitlement to service connection for rheumatoid arthritis 
of the hands is denied.  

2. Entitlement to service connection for rheumatoid arthritis 
of the knees is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 
- 12 -


- 1 -


